DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 5/11/21 in which claims 1-20 are pending.

Response to Arguments
2.	Applicant's arguments filed 2/19/21 have been fully considered but they are not persuasive. 
	Applicant’s representative argues that Sutton et al fails to teach “wherein the second period of time is an expected amount of time until the access between the micro-service and the first client device will manually end”. Howver, Sutton et al teaches “the system is configured to transmit the notification within a certain amount of time before the remedial action is predicted to fail to satisfy the one or more performance criteria (e.g., within a week, a month, or any other period of time which may by user-configured), to allow sufficient time for a user to intervene and prevent the predicted failure. The amount of time may be based, at least in part, on an expected amount of time for a user to troubleshoot and/or resolve a problematic system behavior. The amount of time may be user-configurable, for example via a user interface that includes controls for managing the system's self-healing behavior as described herein. In an embodiment, the notification includes a link (e.g., a hyperlink, application launcher, and/or another kind of link) that, when selected by a user, directs the user to a graphical user interface that includes controls for managing the system's self-healing behavior (See paragraph [0054]).  

	Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1-5, 7-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Publication No. 2018/0352025 to Anya et al in view of U.S. Publication No. 2021/0042180 to Sutton et al.
	
a. 	As per claim 1, Anya et al teaches a method for pattern-based QoS violation prediction, the method comprising: identifying a service on a computing device that is connected to a plurality of client devices (See paragraph [0056]); determining a plurality of micro-services comprised in the identified service (See paragraph [0016], ; continuously collecting access information for each micro-service of the plurality of micro- services (See paragraph [0020 and 0061], The monitoring framework predictively learns compliance data about a monitored system (e.g., one or more customer applications bound to one or more microservices in the dynamic service environment); parsing the access information to detect that a first client device is accessing a micro-service of the plurality of micro-services (See paragraph [0061]); and determining, for a first period of time, QoS evaluation parameters for the access between the micro-service and the first client device based on the parsed access information (See paragraph [0020, 0061-0063]); identifying changes in the QoS evaluation parameters within the first period of time; classifying, using a machine learning algorithm, the changes to a predetermined QoS violation pattern, wherein the predetermined QoS violation pattern is associated with a time length until a QoS violation is expected to occur (See paragraph [0058, 0072]); and in response to determining that the time length is within an upcoming second period of time, executing a QoS action that increases the time length until the QoS violation is expected to occur for the access (See paragraph [0020, 0058 and 0072]).  However, Anya et al to explicitly teach wherein the second period of time is an expected amount of time until the access between the micro-service and the first client device will manually end.  
	Sutton et al teaches wherein the second period of time is an expected amount of time until the access between the micro-service and the first client device will manually end (See paragraph [0025, 0035 and 0041]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Sutton et al in the claimed invention of Anya et al in order to apply remedial action to the system.


b. 	As per claim 10, Anya et al teaches a system for pattern-based QoS violation prediction, the system comprising: a hardware processor configured to: identify a service on a computing device that is connected to a plurality of client devices (See paragraph [0056]); determine a plurality of micro-services comprised in the identified service (See paragraph [0016]); continuously collecting access information for each micro-service of the plurality of micro- services (See paragraph [0020 and 0061], The monitoring framework predictively learns compliance data about a monitored system (e.g., one or more customer applications bound to one or more microservices in the dynamic service environment); parse the access information to detect that a first client device is accessing a micro-service of the plurality of micro-services (See paragraph [0061]); and determine, for a first period of time, QoS evaluation parameters for the access between the micro-service and the first client device based on the parsed access information (See paragraph [0020, 0061-0063]); identify changes in the QoS evaluation parameters within the first period of time (See paragraph [0058, 0072]); classify, using a machine learning algorithm, the changes to a predetermined QoS violation pattern, wherein the predetermined QoS violation pattern is associated with a time length until a QoS violation is expected to occur (See paragraph [0058, 0072]); and in response to determining that the time length is within an upcoming second period of time, execute a QoS action that increases the time length until the QoS violation is expected to occur for the access (See paragraph [0020, 0058, 0072]). However, Anya et al to explicitly teach wherein the second period of time is an expected amount of time until the access between the micro-service and the first client device will manually end.  
	Sutton et al teaches wherein the second period of time is an expected amount of time until the access between the micro-service and the first client device will manually end (See paragraph [0025, 0035 and 0041]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Sutton et al in the claimed invention of Anya et al in order to apply remedial action to the system.

c. 	As per claims 19, A non-transitory computer readable medium storing thereon computer executable instructions for pattern-based QoS violation prediction, including instructions for: identifying a service on a computing device that is connected to a plurality of client devices (See paragraph [0056]); determining a plurality of micro-services comprised in the identified service (See paragraph [0016]); continuously collecting access information for each micro-service of the plurality of micro- services; parsing the access information to detect that a first client device is accessing a micro-service of the plurality of micro-services (See paragraph [0020 and 0061], The monitoring framework predictively learns compliance data about a monitored system (e.g., one or more customer applications bound to one or more microservices in the dynamic service environment); and determining, for a first period of time, QoS evaluation parameters for the access between the micro-service and the first client device based on the parsed access information (See paragraph [0020, 0061-0063]); identifying changes in the QoS evaluation parameters within the first period of time; classifying, using a machine learning algorithm, the changes to a predetermined QoS violation pattern, wherein the predetermined QoS violation pattern is associated with a time length until a QoS violation is expected to occur (See paragraph [0058, 0072]); and in response to determining that the time length is within an upcoming second period of time, executing a QoS action that increases the time length until the QoS violation is expected to occur for the access (See paragraph [0020, 0058 and 0072]). However, Anya et al to explicitly teach wherein the second period of time is an expected amount of time until the access between the micro-service and the first client device will manually end.  
	Sutton et al teaches wherein the second period of time is an expected amount of time until the access between the micro-service and the first client device will manually end (See paragraph [0025, 0035 and 0041]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Sutton et al in the claimed invention of Anya et al in order to apply remedial action to the system.

d.	As per claims 2, 11 and 20, Anya et al teaches the claimed invention as described above.  Furthermore, Anya et al teaches wherein executing the QoS action further comprises: identifying a key parameter that will cause the QoS violation; searching for the key parameter in a QoS actions database; and executing the QoS action that corresponds to the key parameter in the QoS actions database (See paragraph [0056 and 0074]).

e. 	As per claims 3 and 12, Anya et al teaches the claimed invention as described above.  Furthermore, Anaya et al teaches wherein the key parameter is an increase in an amount of client devices accessing the micro-service at a same time, wherein the amount of client devices exceeds a threshold amount of allowable client device, and wherein the QoS action is to schedule access to the micro-service such that the client devices can complete access within a third period of time (See paragraph [0021 and 0066]).

f. 	As per claims 4 and 13, Anya et al teaches the claimed invention as described above.  However, Anya et al to explicitly teach wherein the key parameter is an upcoming system reboot of the computing device during which the micro-service will be unavailable, and wherein the QoS action 17035898-00245 is to postpone the system reboot and prevent access to the micro-service by other client devices until the system reboot occurs.  
	Sutton et al teaches wherein the key parameter is an upcoming system reboot of the computing device during which the micro-service will be unavailable, and wherein the QoS action 17035898-00245 is to postpone the system reboot and prevent access to the micro-service by other client devices until the system reboot occurs (See paragraph [0026 and 0041]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Sutton et al in the claimed invention of Anya et al in order to apply remedial action to the system.

g. 	As per claims 5 and 14, Anya et al teaches the claimed invention as described above.  However, Anya et al to explicitly teach wherein the key parameter is an expected network disconnection or hardware failure, and wherein the QoS action is to move the service to a different computing device.  
	Sutton et al teaches wherein the key parameter is an expected network disconnection or hardware failure, and wherein the QoS action is to move the service to a different computing device (See paragraph [0101]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Sutton et al in the claimed invention of Anya et al in order to apply remedial action to the system.

h.	As per claims 9 and 18, Anya et al teaches the claimed invention as described above.  However, Anya et al to explicitly teach wherein the QoS action is at least one of: (1) replacing a hardware/disk drive, (2) adding additional storage space, (3) increasing channel speed, (4) creating additional backup replica of data, (5) moving data to another storage node, (6) re-scheduling backup operations, and 18035898-00245 (7) balancing a load on storage and server.
	Sutton et al teaches wherein the QoS action is at least one of: (1) replacing a hardware/disk drive, (2) adding additional storage space, (3) increasing channel speed, (4) creating additional backup replica of data, (5) moving data to another storage node, (6) re-scheduling backup operations, and 18035898-00245 (7) balancing a load on storage and server (See paragraph [0003 and 0026]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Sutton et al in the claimed invention of Anya et al in order to apply remedial action to the system.

i. 	As per claims 7 and 16, Anya et al teaches the claimed invention as described above.  Furthermore, Anya et al teaches wherein the micro-service is one of: (1) a write operation, (2) a read operation, (3) an operation to service a queue, (4) a metadata service, (5) a replication service, (6) a data recovery service, (7) a device health tracking service, and (8) a behavior analyzing service for storage nodes in a cluster system (See paragraph [0016, 0034, 0061]).  

j.	As per claims 8 and 17, Anya et al teaches the claimed invention as described above.  Furthermore, Anya et al teaches identifying the QoS action, wherein the QoS action is linked with the predetermined QoS violation pattern (See paragraph [0020 and 0055]).  




Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DJENANE M BAYARD/Primary Examiner, Art Unit 2444